Citation Nr: 0706633	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran presented testimony at a Board hearing at the RO 
before the undersigned Veterans Law Judge in October 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 2004, 
reopening of the veteran's claims for service connection for 
pulmonary disability and low back disability was denied.  

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims for service connection for a low 
back disability and pulmonary disability.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a pulmonary 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Low Back Disability

Entitlement to service connection for a low back disability 
was denied in an unappealed decision of the Board in March 
1996 based on the Board's determination that the evidence 
failed to demonstrate that the veteran sustained a low back 
injury in service or that he currently had a low back 
disability.  Reopening of the claim for service connection 
for low back disability was denied in subsequent unappealed 
rating decisions, the most recent of which was in January 
2004, based on the RO's determination that new and material 
evidence had not been submitted.  

The subsequently received evidence includes a December 2003 
statement from a private chiropractor linking current 
disability of the veteran's low back to his military service, 
as well as a transcript of the veteran's October 2006 hearing 
before the undersigned.  At that hearing the veteran provided 
testimony concerning a back injury received in service, his 
treatment for the injury in service, and his back problems 
subsequent to service.  This evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
relates to unestablished facts necessary to substantiate the 
claim and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.

Pulmonary Disability

Entitlement to service connection for pulmonary disability 
was denied in an unappealed Board decision of December 2001.  
Although the veteran's exposure to asbestos in service was 
conceded, the Board denied the claim based on its 
determination that the evidence failed to demonstrate that 
the veteran currently had a pulmonary disability and its 
determination that even if the veteran currently had a 
pulmonary disability, the evidence failed to demonstrate that 
it was related to his exposure to asbestos in service.  
Reopening of this claim was subsequently denied in unappealed 
rating decisions, the most recent of which was in January 
2004, based on the RO's determination that new and material 
evidence had not been presented.

The evidence received since the January 2004 rating decision 
includes a January 2004 private medical statement linking the 
veteran's current pulmonary disability to his exposure to 
asbestos during service.  This evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
relates to unestablished facts necessary to substantiate the 
claim and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a low back 
disability is granted.

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a 
pulmonary disability is granted.


REMAND

Although the Board has determined that reopening of the 
veteran's claims is in order, the record does not reflect 
that the medical opinions supporting the claims were rendered 
after a complete review of the veteran's pertinent medical 
history.  Therefore, the Board has not found the medical 
evidence currently of record to be sufficient to decide the 
reopened claims and is of the opinion that the veteran should 
be afforded VA examinations to determine the current nature 
and etiology of his low back and pulmonary disorders.

The Board also notes that in his January 2004 statement in 
support of the veteran's claim, Dr. Mahmoud Bourghli referred 
to pulmonary function tests and radiology studies, but did 
not provide the tests or studies.  Therefore, it appears that 
additional pertinent medical evidence is available.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006).  In particular, 
he should be requested to provide a copy 
of all records pertaining to his treatment 
by Dr. Mahmoud Bourghli, or the 
identifying information and authorization 
necessary for VA to obtain a copy of the 
records on his behalf.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the any current 
pulmonary disorders.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should note 
such review in the examination report.  Any 
indicated studies should be performed. 

Based upon the examination results and 
claims folder review, the examiner should 
provide an opinion with respect to each 
diagnosed disability, as to whether there 
is a 50 percent or better probability that 
the disorder originated in service or is 
otherwise etiologically related to the 
veteran's military service.  The rationale 
for all opinions expressed must be 
provided.

4.  The RO or the AMC should also make 
arrangements for the veteran to be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the any current low 
back disorders.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note such 
review in the examination report.  Any 
indicated studies should be performed. 

Based upon the examination results and 
claims folder review, the examiner should 
provide an opinion with respect to each 
diagnosed disability, as to whether there 
is a 50 percent or better probability that 
the disorder originated in service or is 
otherwise etiologically related to the 
veteran's military service.  The rationale 
for all opinions expressed must be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO or the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


